TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00390-CR



                                   Robert Sanchez, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
     NO. D-1-DC-05-900262, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The reporter’s record has not been filed and is overdue. The court reporter

has informed the Court that no arrangement for payment has been made. See Tex. R. App. P.

35.3(b)(3). Appellant is represented on appeal by the same retained lawyer who represented him at

trial. Counsel, who states that he is “helping with the appeal pro bono,” has informed the Court by

letter that appellant has been unable to raise “several thousand dollars to cover the cost of the

record.” No request for a free record has been filed and no finding of indigency has been made. See

Tex. R. App. P. 20.2.

               To avoid further delays and protect the rights of the parties, the appeal is abated and

the trial court is instructed to determine, following a hearing if necessary, whether appellant is

presently indigent. If the court finds that appellant is indigent, it shall order the preparation of

the reporter’s record at no cost to appellant. Copies of all findings, conclusions, orders, and a
transcription of the reporter’s notes, if a hearing is held, shall be tendered for filing in this Court no

later than October 3, 2008.




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Abated

Filed: August 28, 2008

Do Not Publish




                                                    2